EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements of The Black & Decker Corporation and The Stanley Works of our reports dated February 19, 2010, with respect to the consolidated financial statements and schedule of The Black & Decker Corporation and Subsidiaries, and the effectiveness of internal control over financial reporting of The Black & Decker Corporation and Subsidiaries, included in this Annual Report (Form 10-K) for the year ended December 31, 2009. Registration Statement Number Description The Black & Decker Corporation 33-26917 Form S-8 33-33251 Form S-8 33-47652 Form S-8 33-58795 Form S-8 33-65013 Form S-8 333-03593 Form S-8 333-51155 Form S-8 333-51157 Form S-8 333-35986 Form S-8 333-113283 Form S-8 333-115301 Form S-8 333-138604 Form S-3 ASR 333-150805 Form S-8 The Stanley Works 333-163509 Form S-4 /s/ ERNST & YOUNG
